Exhibit 10.3

 

TERMINATION AGREEMENT

 

THIS AGREEMENT, dated this 1st day of January, 2003, between ONEOK, Inc., an
Oklahoma corporation, or any division or subsidiary thereof, having its
principal office in Tulsa, Oklahoma (the “Corporation”), and              (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive, as an employee of the Corporation, has rendered valuable
service to the Corporation, and the Corporation wishes to retain the Executive’s
services, assuring both itself and the Executive of the continuity of management
in the event of any actual or threatened Change in Control of the Corporation;
and

 

NOW, THEREFORE, it is hereby agreed by and between the parties as follows:

 

1.    Term of Agreement.    This Agreement shall commence as of January 1, 2003
and shall continue in effect until January 1, 2004 (the “Term”); provided,
however, that on January 1, 2004 and on each January 1 thereafter, the Term
shall automatically be extended and renewed for one (1) year unless either the
Executive or the Corporation shall have given written notice to the other of its
election not to renew this Agreement at least ninety (90) days prior thereto
that the Term shall not be so extended; provided, further, however, that
following the occurrence of a Change in Control, the Term shall not expire
before the expiration of three (3) years after such occurrence.

 

2.    Termination Payments.    In the event of a Termination (as hereinafter
defined) during the Term and within three (3) years after a Change in Control,
the Executive shall:

 

a.    Be paid a lump sum termination payment by the Corporation in an amount
equivalent to Number (X) times the Executive’s Annual Compensation, and

 

b.    Be paid a lump sum payment by the Corporation equal to the Executive’s
short-term incentive compensation “target percentage” under the Corporation’s
incentive compensation plan times the midpoint of the Executive’s Pay Grade,
prorated for the length of employment during the current performance period, and

 

c.    Be paid by, or receive from the Corporation the employee benefits
(including, but not limited to, car allowances and coverage under any medical or
insurance arrangements or programs) to which the Executive would have been
entitled under all employee welfare plans, programs, or arrangements maintained
by the Corporation if the Executive had remained in the employ of the
Corporation for the three (3)-year period following Termination. Such employee
benefits shall be provided under plans sponsored by the Corporation on the
Occurrence Date or the Termination Date, whichever produces the higher benefits,
but if such benefits are not available under Corporation sponsored plans in
effect during each of the three (3) years, the

 

1



--------------------------------------------------------------------------------

 

Corporation shall provide such benefits to the Executive under plans covering
the Executive individually, or otherwise provide or pay such benefits to the
Executive.

 

d.    The lump sum payments described above shall be calculated and paid not
later than thirty (30) calendar days after the Termination Date. Any payment not
made within the thirty (30) days shall thereafter bear interest at two percent
(2%) over the “prime rate” as published in The Wall Street Journal from time to
time, which is the base rate on corporate loans posted by at least seventy-five
percent (75%) of the nation’s thirty (30) largest banks.

 

3.    Non-Disclosure.    The Executive agrees that the Executive shall not,
during the three (3) years after the date of any such Termination, directly or
indirectly, divulge, disclose, or communicate to any other person any trade
secrets that the Corporation may use in its business operations.

 

4.    Definitions.    As used in this Agreement,

 

a.    A “Change in Control” shall mean the occurrence of any of the following
during the term of this Agreement:

 

(1)  An acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “Person” (as the
term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Corporation’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred pursuant to this Section,
4(a), Shares or Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Corporation or (B) any corporation or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned or controlled, directly or indirectly, by the Corporation (for
purposes of this definition, a “Related Entity”), (ii) the Corporation or any
Related Entity, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined);

 

(2)  The individuals who, as of January 1, 2003, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which
results in a Parent Corporation, the board of directors of the ultimate Parent
Corporation; provided, however, that if the election, or nomination for election
by the Corporation’s common stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

 

2



--------------------------------------------------------------------------------

 

(3)  The consummation of:

 

(i)  A merger, consolidation or reorganization with or into the Corporation or
in which securities of the Corporation are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger where:

 

(A)  the stockholders of the Corporation, immediately before such Merger own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of (x)
the corporation resulting from such Merger (the “Surviving Corporation”) if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Corporation is not Beneficially Owned,
directly or indirectly by another Person (a “Parent Corporation”), or (y) if
there is one or more Parent Corporations, the ultimate Parent Corporation;

 

(B)  the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation, or (y) if there is one or more
Parent Corporations, the ultimate Parent Corporation; and

 

(C)  no Person other than (1) the Corporation, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Corporation or any Related Entity, or
(4) any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (x) the
Surviving Corporation if there is no Parent Corporation, or (y) if there is one
or more Parent Corporations, the ultimate Parent Corporation.

 

(ii)  A complete liquidation or dissolution of the Corporation; or

 

(iii)  The sale or other disposition of all or substantially all of the assets
of the Corporation to any Person (other than a transfer to a Related Entity or
under conditions that would constitute a Non-Control Transaction with the
disposition of assets being regarded as a Merger for this purpose or the
distribution to the Corporation’s stockholders of the stock of a Related Entity
or any other assets).

 

b.    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

c.    The “Occurrence Date” shall be the date on which a Change in Control of
the Corporation occurs.

 

3



--------------------------------------------------------------------------------

 

d.    “Shares” means the common stock, par value $.01 per share, of the
Corporation and any other securities into which such shares are changed or for
which such shares are exchanged.

 

e.    “Termination” shall mean termination of the Executive’s employment with
the Corporation, within three (3) years after the Occurrence Date and prior to
such Executive’s Normal Retirement Date,

 

(i)  By the Corporation for any reason other than death or Permanent and Total
Disability of the Executive, or for “Just Cause”. The following circumstances
shall constitute “Just Cause”:

 

The Executive’s conviction in a court of law of a felony, or any crime or
offense in a court of law of a felony, or any crime or offense involving misuse
or misappropriation of money or property, the Executive’s violation of any
covenant, agreement or obligation not to disclose confidential information
regarding the business of the Corporation (or a division or subsidiary); any
violation by the Executive of any covenant not to compete with the Corporation
(or a division or subsidiary); any act of dishonesty by the Executive which
adversely affects the business of the Corporation (or a division or subsidiary);
any willful or intentional act of the Executive which adversely affects the
business of, or reflects unfavorably on the reputation of the Corporation (or a
division or subsidiary); the Executive’s use of alcohol or drugs which
interferes with the Optionee’s performance of duties as an employee of the
Corporation (or a division or subsidiary); or the Executive’s failure or refusal
to perform the specific directives of the Corporation’s Board of Directors, or
its officers which directives are consistent with the scope and nature of the
Optionee’s duties and responsibilities with the existence and occurrence of all
of such causes to be determined by the Corporation, in its sole discretion;
provided, that nothing contained in the foregoing provisions of this paragraph
shall be deemed to interfere in any way with the right of the Corporation (or a
division or subsidiary), which is hereby acknowledged, to terminate the
Optionee’s employment at any time without cause.

 

(ii)  By the Executive with the consent of the Board of Directors, or for “Good
Reason.” The following circumstances shall constitute “Good Reason”:

 

A demotion, loss of title or significant authority or responsibility of the
Executive with respect to the Executive’s employment with the Corporation from
those in effect on the Occurrence Date, a reduction in salary of the Executive
from that received from the Corporation immediately prior to the Occurrence
Date, a reduction in short-term and/or long-term incentive targets from those
applicable to the Executive immediately prior to the Occurrence Date, the
relocation of the Corporation’s principal executive offices to a location
outside the metropolitan area of Tulsa, Oklahoma, or the Corporation’s requiring
a Relocation of principal place of employment of the Executive, or the failure
of a successor corporation to

 

4



--------------------------------------------------------------------------------

 

explicitly assume this Agreement; provided, however, the Executive may consent
in writing to any such demotion, loss, reduction, relocation or successor’s
failure to assume. The effect of any written consent of the Executive under this
Section 4(e)(ii) shall be strictly limited to the terms specified in such
written consent. The Executive shall give notice of any Termination of the
Executive’s employment for Good Reason due to any of the events described above
by delivery of written notice thereof to the Corporation within one hundred
twenty (120) days after the first occurrence of the event giving rise to such
Good Reason.

 

f.    “Termination Date” shall mean the date of the Executive’s Termination.

 

g.    “Annual Compensation” shall mean the greater of (A) the sum of (i)
fifty-two (52) times the Executive’s Weekly Basic Salary for the week last
preceding the Occurrence Date, plus (ii) the Executive’s bonus for the year last
preceding the Occurrence Date, or (B)(i) fifty-two (52) times the Executive’s
Weekly Basic Salary for the week last preceding the Occurrence Date, plus (ii)
the Executive’s target bonus for the current performance period.

 

h.    “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

i.    “Weekly Basic Salary” shall mean the base salary paid to the Executive by
the Corporation in the last payroll period of the Corporation ending prior to
the Executive’s Termination divided by the number of weeks included within such
payroll period.

 

j.    “Normal Retirement Date” shall mean the Normal Retirement Date of the
Executive under the Retirement Plan for Employees of ONEOK, Inc. and
Subsidiaries.

 

k.    “Permanent and Total Disability” shall mean a condition of disability of
the Executive that comes within the meaning of such term under Section 22(e) of
the Code.

 

l.    “Relocation” shall mean the Corporation requiring the Executive to move
and relocate to a new principal place of the Executive’s employment by the
Corporation, which is more than thirty-five (35) miles further from the
Executive’s principal place of residence than the Executive’s principal place of
employment was prior to such change.

 

5.    Section 280G Limitation on Payments.

 

a.    The Corporation shall make the payment and provide the payments and
benefits under Section 2 of this Agreement; provided, however, that if all or
any portion of the payments and benefits provided under Section 2 of this
Agreement, either alone or together with other payments and benefits which the
Executive receives or is then entitled to receive from the Corporation, would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
the Corporation shall reduce such payments and benefits provided to the
Executive under Section 2 of this Agreement to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code; but only if, by reason of such reduction, the net after-tax benefit to
the Executive shall exceed the net after-tax benefit if such reduction were not
made. “Net after-tax benefit” for these purposes shall mean the sum of (i) the
total amount

 

5



--------------------------------------------------------------------------------

 

payable to the Executive under Section 2 of this Agreement, plus (ii) all other
payments and benefits which the Executive receives or is then entitled to
receive from the Corporation that would constitute a “parachute payment” within
the meaning of Section 280G of the Code, less (iii) the amount of federal income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to the
Executive (based upon the rate in effect for such year as set forth in the Code
at the time of the payment under Section 2), less (iv) the amount of excise
taxes imposed with respect to the payments and benefits described in (i) and
(ii) above by Section 4999 of the Code. The amount of any reduction made under
this Section 5(a) in the payment to which the Executive is entitled under
Section 2 of this Agreement is hereinafter referred to as the “Relinquished
Amount.”

 

b.    If the Executive’s payment under Section 2 of this Agreement is reduced
under Section 5(a) and, notwithstanding such reduction, the Executive
subsequently pays or becomes obligated to pay any excise tax under Section 4999
of the Code on any portion of any payment or benefit the Executive receives
(whether pursuant to this Agreement or otherwise) in connection with the event
giving rise to the Executive’s right to receive payments and benefits under
Section 2 of this Agreement, the Corporation shall pay to the Executive an
amount equal to the Relinquished Amount, together with interest thereon at the
rate set forth in Section 2(g) of this Agreement from the date of the payment to
the Executive pursuant to Section 2 of this Agreement to and including the date
of payment of the Relinquished Amount, and an amount (“Special Reimbursement”)
which, after payment by the Executive of any federal, state and local taxes,
including any further excise tax under Section 4999 of the Code resulting from
all payments and benefits received (whether pursuant to this Agreement or
otherwise, and including the Relinquished Amount and this Special
Reimbursement), equals the total excise tax paid or payable.

 

c.    The determination of whether the payments shall be reduced as provided in
this Section 5 and the amount of such reduction shall be made at the
Corporation’s expense by an accounting firm retained by the Corporation at the
time the calculation is to be performed, or one selected by the Corporation from
among the five largest accounting firms in the United States (the “Accounting
Firm”). The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Corporation and the Executive within ten (10) days of the
Termination Date. If the Accounting Firm determines that no excise tax is
payable by the Executive with respect to the payments, it shall furnish the
Executive with an opinion reasonably acceptable to the Executive that no excise
tax will be imposed with respect to any such payments and, absent manifest
error, such Determination shall be binding, final and conclusive upon the
Corporation and the Executive. If the Accounting Firm determines that an excise
tax would be payable, the Executive shall have the right to accept the
Determination of the Accounting Firm as to the extent of the reduction, if any,
pursuant to this Section 5, or to have such Determination reviewed by an
accounting firm selected by the Executive, at the expense of the Corporation, in
which case the determination of such second accounting firm shall be binding,
final and conclusive upon the Corporation and Executive.

 

6.    Fees and Expenses.    The Corporation shall reimburse the Executive on a
current basis, for all legal fees, arbitration fees and related expenses
incurred by the Executive in

 

6



--------------------------------------------------------------------------------

 

connection with this Agreement following a Change in Control, including, without
limitation, (a) all such fees and expenses, if any, incurred in contesting any
termination of employment or incurred by the Executive in seeking advice with
respect to the matters set forth in Section 2 hereof, or (b) Executive seeking
to enforce any benefit provided by this Agreement, in each case, regardless of
whether or not the claim is upheld by a court of competent jurisdiction;
provided, however, Executive shall be required to repay any such amounts to the
extent that the arbitrator under Section 14 issues a final and non-appealable
order determining that the Executive’s position was frivolous. The Corporation
shall reimburse the Executive for all reasonable attorneys’ and accountants’
fees incurred in connection with determining whether a reduction under Section
5(a) is appropriate.

 

7.    Consideration.    As consideration for the benefits to be provided by the
Corporation under this Agreement, prior to the occurrence of a Change in Control
the Executive agrees to deliver to the Corporation thirty (30) calendar days’
prior written notice of any voluntary termination by the Executive of the
Executive’s employment with the Corporation.

 

8.    Notices.    Any notices, requests, demands, and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address the Executive
has filed in writing with the Corporation or, in the case of the Corporation, at
its principal executive offices.

 

9.    Governing Law.    The provisions of this Agreement shall be construed in
accordance with the laws of the State of Oklahoma.

 

10.    Amendment.    This Agreement may be amended or canceled only by mutual
agreement of the parties in writing and so long as the Executive lives, no
person, other than the parties hereto, shall have any rights under or interest
in this Agreement or the subject matter hereof.

 

11.    Succession.    This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. The Corporation shall have the right to
assign this Agreement to a parent, affiliate or subsidiary corporation or to any
corporation with which it may merge or consolidate.

 

12.    Severability.    In the event that all or any part of any provision of
this Agreement shall be determined to be invalid or unenforceable for any
reason, the remaining provisions of this Agreement or such provision shall be
unaffected thereby and shall remain in full force and effect. If any provision
of this Agreement or portion thereof is so broad as to be unenforceable it shall
be interpreted to be only so broad as is enforceable. Nothing in this Agreement
is intended to or shall be construed to violate any Federal or State law or
regulation.

 

13.    Related Agreements.    This Agreement shall supersede and terminate all
prior individual agreements between the Corporation and the Executive relating
to the matters contained herein. The Executive shall not be entitled to
participate in ONEOK, Inc.’s Severance Pay Policy.

 

7



--------------------------------------------------------------------------------

 

14.    Arbitration.

 

a.    Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or validity thereof, shall be settled by
binding arbitration in accordance with the CPR Non-Administered Arbitration
Rules in effect on the date of this Agreement, by a sole arbitrator.

 

b.    The arbitration shall be governed by the United States Arbitration Act, 9
U.S.C. § 1-16, and judgment upon the award rendered by the Arbitrator may be
entered by any court having jurisdiction thereof.

 

c.    The place of arbitration shall be Tulsa, Oklahoma.

 

d.    The statute of limitations of the State of Oklahoma applicable to the
commencement of a lawsuit shall apply to the commencement of an arbitration
hereunder.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Corporation has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.

 

 

--------------------------------------------------------------------------------

   

Name

“Executive”

 

ONEOK, Inc.

By

 

 

--------------------------------------------------------------------------------

   

David Kyle, Chairman,

Chief Executive Officer and

President

“Corporation”

 

8